Citation Nr: 1143811	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-40 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for a right shoulder disability, rated as noncompensable from March 4, 2005 to January 24, 2007; noncompensable from May 1, 2007 to September 17, 2010; and 10 percent disabling since September 18, 2007. 

2.  Entitlement to extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 (2011) for surgery performed on January 24, 2007 beyond May 1, 2007.  



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984; January 1991 to December 1991; and May 2004 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, granted service connection for a right shoulder injury and assigned a noncompensable rating effective March 4, 2005; and from an October 2008, rating decision in which the RO granted a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence from right shoulder surgery performed on January 24, 2007.  The temporary total rating was effective from January 24, 2007 to May 1, 2007.  

In May 2011, the RO granted a 10 percent rating for the right shoulder disability, effective September 18, 2010.

The Veteran requested a hearing in his March 2008 substantive appeal.  In June 2011, he withdrew that request.  38 C.F.R. § 20.702(e). 

The issue of entitlement to a higher initial rating for a right shoulder disability is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.



FINDING OF FACT

The Veteran required convalescence until July 16, 2007 following a January 2007 right rotator cuff repair surgery.


CONCLUSION OF LAW

Extension of a temporary total rating for convalescence following a January 2007 right rotator cuff repair surgery to July 31, 2007 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In December 2007, the RO informed the Veteran of the information and evidence necessary to substantiate his claim for a temporary total rating for convalescence following surgery.  While this letter was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Statement of the Case issued in February 2008.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided proper orthopedic examinations in January 2008 and September 2010 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected right shoulder disability has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran was not afforded a VA examination or medical opinion for his appeal for an additional temporary total rating for convalescence under 38 C.F.R. § 4.30 for January 24, 2007 right shoulder surgery.  The record contains an adequate opinion from the Veteran's private physician.  The Board is awarding an additional three months of a temporary total rating based on that opinion.  There is no medical or lay evidence indicating that additional convalescence is necessary.  Accordingly, a VA medical opinion or examination is not necessary to adjudicate this claim.  38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id. 

Extensions of one, two, or three months beyond the initial three months may be made by applying the same criteria.  Id. 

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden, at 430 (1998).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery. 

Evidence

On January 24, 2007, Dr. MP performed surgery on the Veteran's right shoulder.  The operation included the following procedures: surgical arthroscopy of the right shoulder; open chronic rotator cuff repair; subacromial decompression; distal clavicle excision; and bicep tenodesis.  No complications occurred and the Veteran went to the recovery room in stable condition.  

Dr. MP examined the Veteran five days following the surgery.  Clinical examination showed the incisions to be clean, dry, and intact without discharge or erythema.  The Veteran had full range of motion of his elbow, wrist, and hand.  The radial, median, and ulnar nerves were distally intact.  He was given home exercise instructions and instructed to keep his right arm in a sling for the next four weeks and refraining from using his right arm or driving.  

In February 2007, Dr. MP reexamined the Veteran.  He reported that he was doing well, but had mild pain in his right shoulder.  He continued to use his sling.  Clinical examination showed that the incisions were healing nicely without any signs or symptoms of infection.  Passive range of motion of the forward flexion was to 100 degrees and of the external rotation was to 40 degrees.  Dr. MP directed that the Veteran start a physical therapy program.  He cleared the Veteran to remove the sling during the day.  

In April 2007, Dr. MP found the Veteran to be continuing to be doing well without any significant pain in the right shoulder.  Clinical examination showed range of forward flexion to 170 degrees, external rotation to 70 degrees, and internal rotation to "T12."  Strength was 4/5.  There was no greater tuberosity tenderness and there was negative Neer's, Hawkin's, Yergason's, Speed's, and cross body testing.  The doctor recommended continuing physical therapy and a strengthening phase.  He made similar findings in May 2007 and noted that the Veteran should continue to remain out of work until June 25, 2007.  In June 2007, he moved the return to work date to the end of July 2007 based upon his recommendation to continue the strengthening phase of the physical therapy program.  

The Veteran last visited Dr. MP on July 16, 2007.  He reported that he had no right shoulder pain and was finishing his physical therapy.  Clinical examination showed a well healed incision, attached deltoid, range of motion to 170 degrees elevation, 70 degrees external rotation to neutral and internal rotation to "T7."  He demonstrated excellent supraspinatus and external rotation strength.  He was cleared to return to work full time.  

Records confirm that the Veteran regularly participated in physical therapy from March to July 2007.  The last treatment note on July 23, 2007 reflects that he had a "good" range of motion.  

VA treatment notes, dated in August 2007, show that the Veteran completed outpatient physical therapy.  He had minimal pain, but believed his strength had not fully returned.  He was currently looking for a job.  Right shoulder clinical examination showed full forward flexion and abduction with mildly restricted internal rotation.  Right supraspinatus strength was 4/5 and infraspinatus and subscapularis were 4+/5.  He was assessed as status post right rotator cuff repair and noted to have recovered to near full range of motion.  

In January 2008, the Veteran underwent a VA examination.  He reported difficulty in his current mechanic job with overhead work.  Although he was able to complete daily domestic and occupational activities, he could not perform any strenuous activities.  He did not have any spontaneous flare-ups and avoided strenuous activities to prevent exertional flare-ups.  Right shoulder range of motion of the forward elevation was to 150 degrees, abduction to 120 degrees, internal rotation to 60 degrees, and external rotation to 70 degrees.  These motions were painless.  The examiner did not find any additional function limitation, including pain, weakness, and/or lack of endurance, upon repetitive motions.  He diagnosed right shoulder strain.  

In February 2009, the Veteran submitted a letter by Dr. MP.  He reported that a six month convalescence period was necessary for recovery and that he did not clear the Veteran for work until July 16, 2007.  

On VA examination in September 2010, it was noted that the Veteran was gainfully employed.

Analysis

The January 24, 2007 surgery required therapeutic immobilization of the right arm as demonstrated by use of a sling and regular physical therapy.  The record confirms that, following this surgery, Dr. MP did not clear the Veteran to return to work until July 16, 2007.  There is no evidence to the contrary.  

The evidence, thus weighs in favor of a finding that the Veteran warranted a temporary total rating for convalescence until July 31, 2007.  See 38 C.F.R. § 4.30(a) (providing that the temporary total ratings continue for monthly periods beginning on the first day of the month following surgery).

On July 16, 2007, Dr. MP clinically examined the Veteran and opined that he was capable of returning to work.  Private physical therapy notes from July 2007 and an August 2007 VA treatment note indicate the Veteran had a good range of motion in his shoulder without pain.  His only complaint was slight weakness in the right arm.  Since the evidence after the six month recovery period shows that the Veteran was able to return to work and had no other surgical residuals contemplated by 38 C.F.R. § 4.30, the evidence is against extension of the temporary total rating beyond July 31, 2007.  


ORDER

Extension of a total temporary rating to July 31, 2007 for convalescence following January 24, 2007 surgery is granted.


REMAND

Higher ratings are potentially available for the Veteran's right shoulder disability on the basis of limitation of arm motion, or on the basis of impairment of the humerus or clavicle.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2011).

The record contains information as to the Veteran's ranges of right arm motion, but does not include specific findings needed to determine whether higher evaluations are warranted on the basis of impairment of the humerus or clavicle.

In November 2006, an MRI study of the right shoulder showed a tear of the supraspinatus tendon; extensive undersurface tear of the infraspinatus tendon and subscapularis; bicep tendonitis; Type III acromion and acromioclavicular joint arthritis; moderate joint effusion to the subacrominal bursa; and edema.  

On VA examination in September 2010, X-rays showed that the distal end of clavicle was surgically absent with hardware in the lateral aspect of the humeral head and degenerative joint disease.

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, this case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to evaluate the severity of his right shoulder disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should report the ranges of right shoulder motion in degrees.  

The examiner should determine whether the right shoulder disability is manifested by flare-ups, weakened movement, excess fatigability, incoordination or pain.  These determinations should, be expressed in terms of the degree of additional range-of-motion loss due to flare-ups, weakened movement, excess fatigability, incoordination or pain.

The examiner should also report whether there is (or findings equivalent too): malunion, fibrous union, nonunion (false or flail joint), loss of the head (flail joint) of the humerus.

The examiner should further report whether there is malunion, nonunion with loose movement, nonunion without loose movement, or dislocation of the clavicle.

These findings are needed to rate the Veteran's disability in accordance with legal requirements imposed by regulations and the courts.

2.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains the findings sought in this remand.

3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


